Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered November 2, 2000, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*369Contrary to the defendant’s contentions, his plea of guilty was knowing, intelligent, and voluntary (see People v Harris, 61 NY2d 9). By pleading guilty, the defendant forfeited judicial review of the nonjurisdictional issues raised in his motion to dismiss the indictment due to alleged prosecutorial misconduct before the grand jury (see People v Hansen, 95 NY2d 227; People v Williams, 291 AD2d 347, lv denied 98 NY2d 682; People v Davis, 289 AD2d 1069; People v Gerber, 182 AD2d 252), “and the court was under no obligation to specifically advise [the] defendant of that consequence of his plea” (People v Mobayed, 234 AD2d 48, 49).
The defendant’s remaining contentions are without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.